Citation Nr: 1326806	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the Board in June 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran contends that service connection for hearing loss and tinnitus is warranted.  Specifically, he has indicated that he was exposed to tank engine noise and machine guns while service as an armor crewman, to rifle fire while in basic training, and to explosions while in demolition school.

The Veteran's service separation form shows that his military occupation specialty was an armor crewman.  

The Veteran was afforded a VA audiological examination in July 2009.  The examiner noted that the Veteran's hearing was normal bilaterally at his entrance and separation examinations.  The Veteran reported gradual hearing loss for more than three years.  He reported military noise exposure to tanks and in demolition school and post-service noise exposure while working as a welder for three years without hearing protection and occasionally firing guns as correctional officer with hearing protection for seventeen years.  He also reported occasional hunting many years ago.  Following an audiological examination, the examiner diagnosed the Veteran with mixed hearing loss and recommended that the Veteran seek medical evaluation of the mixed hearing loss by an ear, nose, and throat physician.  The examiner opined that it was less likely than not that hearing loss or tinnitus was caused by or a result of military noise exposure.  The examiner noted that the Veteran's current hearing loss had a conductive component which was typically not associated with noise exposure.  The examiner noted that there was also some high frequency hearing loss present, but the Veteran's hearing was normal at separation and the hearing loss was more likely a post service occurrence.  

The Veteran's VA audiological examination was performed by an audiologist.  The examiner recommended that the Veteran seek medical evaluation of the mixed hearing loss by an ear, nose, and throat physician.  However, no such evaluation was performed.  Therefore, a remand is necessary in order to properly adjudicate the claims on appeal.

At a video conference hearing in June 2011, the Veteran testified that he worked on a farm for a few years prior to his entrance into service.  He indicated that he served as an armor crewman and was exposed to loud tank engine noise and shots fired from the machine guns mounted to the tanks.  He reported that he spent thirteen months in Korea and was exposed to daily tank noise during that time.  The Veteran testified that after service he worked as a railroad brakeman and welder.  He indicated that he did not have problems with hearing loss and tinnitus prior to entering service.  The Veteran reported that he receives treatment for hearing loss at the Gainesville VA Medical Center and had recently been issued hearing aids.  

VA treatment records dated from June 2008 to May 2009 are associated with the claims file.  The Veteran testified that he received treatment for hearing loss at the Gainesville VA Medical Center and had recently been issued hearing aids.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional VA treatment records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from that Gainesville VA Medical Center that are not already of record.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination with an ear, nose, and throat physician.  The examiner should review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's active service.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to service, the examiner should specifically so state.  The examiner should reconcile the opinion with the July 2009 VA audiology opinion.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


